19-2605
Khalil v. Pratt Institute


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
28th day of August, two thousand twenty.

Present:
            ROSEMARY S. POOLER,
            PETER W. HALL,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

ADIL KHALIL,

                            Plaintiff-Appellant,

                   v.                                                      19-2605

PRATT INSTITUTE, CITY OF NEW YORK,
STATE OF NEW YORK, CHARLES F. KNAPP,
NYS TROOPER, UNITED STATES OF
AMERICA, STEVE BYRNES, FBI SPECIAL
AGENT, ROBERT J. DUFFY, FBI SPECIAL
AGENT, M.D. DAVID CHERKAS, M.D. UMAR
MANIA, NYC HEALTH AND HOSPITAL
CORPORATION, JAMES LEBOW, ESQ., SUNY,
METROPOLITAN TRANSPORTATION

                                                   1
AUTHORITY, DBA LONG ISLAND
RAILROAD,

                  Defendants-Appellees. 1
_____________________________________


Appearing for Appellant Khalil:                       ADIL KHALIL, pro se, Mastic, N.Y.

Appearing for Appellee Pratt Institute:               HAYLEY BROOKE DRYER, Cullen and
                                                      Dykman LLP, Garden City, N.Y.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Cogan, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment be and it hereby is AFFIRMED.

         Appellant Adil Khalil, proceeding pro se, appeals the district court’s judgment dismissing
his third amended complaint, raising various claims against Pratt Institute, an attorney he had
previously retained, the City of New York, the State of New York, the United States, and several
governmental officials and entities. In 2016, Khalil commenced this action solely against Pratt,
claiming that Pratt discriminated against him when it placed him on involuntary administrative
withdrawal in 2010 and denied him reinstatement in 2011. The district court subsequently
granted Pratt’s motions to dismiss Khalil’s first and second amended complaints—finding that
his 42 U.S.C. § 1983, Title VI, and Rehabilitation Act claims were time-barred and that he had
failed to show that he was entitled to tolling of the statute of limitations for those claims—but
granted him leave to amend to address those deficiencies. In his third amended complaint, Khalil
reiterated his prior allegations against Pratt and arguments concerning timeliness, and newly
alleged a wide-ranging conspiracy implicating various city, state, and federal entities. The
district court sua sponte dismissed the third amended complaint with prejudice. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         We review de novo a district court’s sua sponte dismissal of a complaint under 28 U.S.C.
§ 1915(e)(2). Zaleski v. Burns, 606 F.3d 51, 52 (2d Cir. 2010). The district court must dismiss a
complaint filed in forma pauperis if it determines that the action or appeal “(i) is frivolous or
malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief
against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A complaint
that is time-barred fails to state a claim on which relief may be granted, see Akassy v. Hardy, 887
F.3d 91, 95 (2d Cir. 2018), and a district court may sua sponte dismiss a complaint as time-

1
    The Clerk of Court is directed to amend the caption as above.

                                                  2
barred “where the facts supporting the statute of limitations defense are set forth in the papers
plaintiff himself submitted,” Walters v. Indus. & Com. Bank of China, Ltd., 651 F.3d 280, 293
(2d Cir. 2011) (internal quotation marks omitted).

        The district court properly dismissed the claims against Pratt as time-barred. Khalil’s
claims arose from his involuntary withdrawal from Pratt in 2010 and denial of reinstatement in
2011, and thus his 2016 complaint was filed outside the statute of limitations for each of his
claims. Milan v. Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (holding that the statute of
limitations runs from the time “plaintiff knows or has reason to know of the injury giving rise to
the claim” (internal quotation marks omitted)).

        Khalil’s tolling argument is meritless. Here, “state tolling rules determine whether the
limitations period has been tolled[.]” See Abbas v. Dixon, 480 F.3d 636, 641 (2d Cir. 2007).
Under New York’s tolling provision, N.Y. C.P.L.R. § 208, plaintiffs who are disabled because of
insanity—i.e., “individuals who are unable to protect their legal rights because of an over-all
inability to function in society”—may be entitled to tolling of the statute of limitations. La
Russo v. St. George’s Univ. Sch. of Med., 747 F.3d 90, 99 (2d Cir. 2014). Courts have
explained that “mental illness alone ha[s] been held to be insufficient to invoke the insanity toll”;
instead, “the plaintiff must be totally unable to function as a result of a severe and incapacitating
disability.” Id. (internal quotation marks and brackets omitted). As the district court correctly
held, Khalil failed to show that his physical disabilities and mental illness were so severe and
incapacitating that he was completely unable to function and protect his legal rights. Instead,
according to his own allegations in his complaints, he had complained about his withdrawal from
Pratt (as well as the other defendants’ alleged actions against him) to several entities in the years
prior to bringing suit.

         Khalil’s estoppel argument is also meritless. Under New York’s doctrine of equitable
estoppel, a plaintiff must allege “an act of deception” by the defendants which prevented him
from timely bringing a suit. Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 789 (2012). Khalil
fails to explain sufficiently how Pratt’s alleged refusal to release his academic records, or his
prior attorney’s alleged failure to provide him legal services prevented him from timely bringing
the lawsuit.

        Finally, the district court’s dismissal of the third amended complaint with prejudice was
proper because it had previously granted Khalil several opportunities to amend. See Cuoco v.
Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (holding that a pro se plaintiff should be “grant[ed]
leave to amend at least once when a liberal reading of the complaint gives any indication that a
valid claim might be stated[,]” but leave to amend may be properly denied as “futile”) (internal
quotation marks omitted)).




                                                 3
      We have considered the remainder of Khalil’s arguments and find them to be without merit.
Accordingly, the judgment of the district court hereby is AFFIRMED.



                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                              4